court awarded $3,000 of Brady's requested $27,825 in attorney fees based
                upon NSTR 27(b)(4). Brady appealed.
                            Brady argues that the NSTR 27(b)(4) cap on attorney fees is
                unconstitutional and violates this court's rule-making powers under NRS
                2.120(1). 1 We review an award of attorney fees for an abuse of discretion,
                except where attorney fees issues implicate questions of law, which this
                court reviews de novo.   Thomas v. City of N. Las Vegas,     122 Nev. 82, 90,
                127 P.3d 1057, 1063 (2006). Constitutional issues are questions of law
                reviewed de novo. Nevadans for Nev. v. Beers, 122 Nev. 930, 939, 142 P.3d
                339, 345 (2006).
                            A threshold issue that must be addressed is whether Brady
                waived any argument that NSTR 27(b)(4) is unconstitutional by failing to
                opt out of the short trial program. "Waiver requires the intentional
                relinquishment of a known right."           Nev. Yellow Cab Corp. v. Eighth
                Judicial Dist. Court, 123 Nev. 44, 49, 152 P.3d 737, 740 (2007). The
                required intent may be inferred from conduct that is "so inconsistent with
                an intent to enforce the right" that it is reasonable to believe that the
                party has relinquished the right. Id.
                            Here, NSTR 4(a)(1) provides that participation in the short
                trial program is mandatory after court-annexed arbitration. NSTR 5(a)(1),

                      'Although not briefed by either party, the parties' arguments
                implicate separation of powers. As we have clarified, NRS 2.120(2) is a
                "legislative recognition" of this court's inherent rule-making powers, not
                an unconstitutional limit on them. Berkson v. LePome, 126 Nev. 492, 499,
                245 P.3d 560, 565 (2010); State v. Second Judicial Dist. Court, 116 Nev.
                953, 961, 11 P.3d 1209, 1214 (2000). Therefore, the issue that appellant
                seeks to raise in this appeal is not whether NSTR 27(b)(4) violates NRS
                2.120(2), but whether this court exceeded its inherent rule-making powers
                under the Nevada Constitution when it promulgated NSTR 27(b)(4).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                 however, provides that any party may remove a case from the short trial
                 program by filing a demand for such removal within 10 days of service of a
                 request for a trial de novo. After 10 days, a party may still make a motion
                 to remove the case from the short trial program, which may be granted for
                 good cause. NSTR 5(a)(1). Here, it is undisputed that Brady did not
                 request that this matter be removed from the short trial program. This
                 conduct is inconsistent with the intent to seek full attorney fees, see Nev.
                 Yellow Cab Corp., 123 Nev. at 49, 152 P.3d at 740, and we therefore hold
                 that Brady waived any right to seek an award of attorney fees under
                 NSTR 27(b) greater than NSTR 27(b)(4)'s cap. 2 Accordingly, we
                             ORDER the judg
                                         o of the district court AFFIRMED.


                                                   1
                                         Saitta

                                           , J.                                       , J.



                       2 l3ased on NSTR 5(a)(1)'s removal provisions, we reject Brady's
                 argument that Farmers may, with impunity, always request a trial de
                 novo after arbitration and only be subject to the short trial program
                 attorney fee rules.

                        Other avenues are also available for an award of attorney fees in the
                 short trial program when faced with vexatious litigants, frivolous
                 arguments or defenses, or harassment.         See NRCP 11 (providing for
                 sanctions for bad faith conduct, which applies to short trials under NSTR
                 1(c)); cf. Chambers v. NASCO, Inc., 501 U.S. 32 (1991) (holding that the
                 federal courts have the inherent power to sanction litigants, including
                 awarding appropriate attorney fees, for bad faith conduct in litigation
                 before the court). We thus also reject Brady's argument that NRS
                 18.010(2)(b) should apply because it is the only remedy available to
                 prohibit parties from behaving in a harassing manner in the short trial
                 program


SUPREME COURT
        OF
     NEVADA                                            3
(0) 1947A    e
                    cc: Hon. Adriana Escobar, District Judge
                         Hon. Blair C. Parker, Judge Pro Tempore
                         Law Office of David Sampson
                         Upson Smith/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    ceS,